Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 is being considered by the examiner.

Amendment:
Amendment filed 3/23/2022 has been entered.
Claims 11 and 13-32 are pending. Claims 1-10 and 12 have been canceled.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Currently the second claim 25 (which depends upon claim 23) through claims 31 been renumbered as claims 26 through 32 respectively.

Claim “31” which now renumbered as claim 32, depends upon itself. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2504766 to Helliwell in view of US 2017/0350431 to Andrus.
Regarding claims 11 and 13, Helliwell discloses fastening strip comprising: multiple carrier segments for accommodating a variety of  component shapes, each carrier segment including a body portion and a receptacle element (between walls 104) for accommodating at least a section of the oblong component, the receptacle element including a first groove wall and a second groove wall (104, 104) ; wherein the carrier segments are arranged in succession and each two directly adjacent carrier segments are respectively connected to one another via a film hinge (113);
Helliwell is silent wherein the first groove wall is formed differently from the second groove wall.
Andrus, in the same field of invention, discloses a retention clip having receptacle elements (30a, 30b, 30c) for accommodating a variety of different component shapes, each receptacle element including a first groove wall and a second groove wall (32a, 32b, 32c, 32d, for example) (figs 2-3) wherein the first groove wall is formed differently from the second groove wall.
 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the technique of Andrus with the invention of Helliwell. The motivation for doing would be to enable the groove walls of the receptacle element to accommodate a certain type of component or cable with thickness or width or size or shape that slightly exceeds a distance across an opening of the receptacle. 
Regarding claim 22, Helliwell as modified teaches wherein the first groove wall has a linear profile (see groove wall 32, for example).

Regarding claims 23-24, Helliwell as modified also teaches wherein the second groove wall has a curved profile (see groove wall 32b, for example).
	
Regarding claims 25-27, wherein the second groove wall is longer or taller than the first groove wall. 

Regarding claim 28, wherein the first groove wall and the second groove wall are arranged in fixed relation to each other.

Regarding claim 29, Helliwell as modified further comprising a groove defined between the first groove wall and the second groove wall, the groove being designed to accommodate an oblong component therein.
	Regarding claims 14-17, 19-21 and 30-32, these method claims required limitations that are similar to those recited in claims 11, 13 and 22-29, to carry out method steps.  And Since the references of Helliwell and Andrus combined teach the fastening strip with limitations that carry out the method steps; the specific method steps as claimed claims 14-17, 19-21 and 30-32 would also have been obvious in view of the structures disclosed in Helliwell and Andrus combined.  

Response to Arguments
Applicant’s arguments with respect to claim(s)11 and 14 have been considered but are moot in view of a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/TAN LE/Primary Examiner, Art Unit 3632